RAPP, Judge,
specially concurring.
I concur specially, after a review of the record, with the majority.
The record discloses that the order rendered by the three-judge panel, sitting as the court en banc, within the Workers’ Compensation Court intra,-court structure, is defective. The order fails to state the findings of fact and conclusions of law upon which the decision is based and it also fails to state the standard of review utilized in reviewing the trial court’s decision. Under Gleason v. State Industrial Court, 413 P.2d 536 (Okla.1965), and the tutorial decision of Parks v. Norman Municipal Hospital, 684 P.2d 548 (Okla.1984), these defects normally require that the decision of the three-judge panel be vacated and remanded for further proceedings.
However, because of a problem not explored in Parks or covered in the statute, 85 O.S.1981 § 3.6 A, to wit, that of affirmation of the trial court’s order by the three-judge panel where that panel fails to state jurisdictional requirements in its order, a question arises as to which is the final order subject to review in the appellate process — the order of the trial court or the order of the three-judge panel.
Parks and the cases cited therein clearly spell out that the order of the three-judge panel is the final order of the Workers’ Compensation Court subject to review by the supreme court (and court of appeals) when review is requested within the intra-court structure and the three-judge panel reverses or modifies the trial court’s order.
Based upon the decision in Parks, which holds in part:
“Because in contemplation of law the trial judge’s decision, when altered, stands replaced with that of the review panel, there is never more than one final decision to be viewed in the appellate courts.” (Emphasis added).
Id. at 551, and the language of the statute, 85 O.S.1981 § 3.6 A, which states in part:
“The Court en banc may reverse or modify ... only if ... against the clear weight of the evidence ...” (Emphasis added).
I would hold under the intra-court review structure that the judgment of the trial court must be the final order subject to review, where the three-judge panel affirms the trial court’s order and does not in their order state either the standard of review used or place therein their jurisdictional findings of fact and conclusions of law.
The three-judge panel, in affirming the trial court and failing to state the standard of review utilized and their findings of fact and conclusions of law, has adopted the order of the trial court as the final order subject to appellate review under the intra-court structure of review. Failure to so hold would require vacating and remanding the order of the three-judge panel for further proceedings under Parks and 85 O.S. 1981 § 3.6 A. This would work a dual hardship upon a claimant receiving a favorable decision in the trial court by (1) requiring an additional period of time to obtain a final decision and award; and (2) denying to the claimant, upon remanding, the interest due him under the order of the panel, both of which are contrary to the intent of the Workers’ Compensation Act.
Therefore, based upon the competent evidence found in the record underlying the reasoning above, I join in the affirmance of *175the final order of the Workers’ Compensation Court.